



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Lising 
          v. Kent Institution,







2008 
          BCCA 10



Date: 20080114

Docket: CA034810

Between:

Ronaldo 
    Lising

Appellant

And

Warden 
    of Kent Institution

Respondent




Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Madam Justice Newbury




The 
          Honourable Mr. Justice Low








D. 
          M. Turko,  M. Fox,  A. King


Counsel for the Appellant




B. 
          Sokhansanj and  L. Bantourakis


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




4 December 2007




Place 
          and Date of Judgment:


Vancouver, British Columbia




14 January 2008








Written 
          Reasons by
:




The 
          Honourable Madam Justice Rowles




Concurred 
          in by:




The 
          Honourable Madam Justice Newbury

The 
          Honourable Mr. Justice Low



Reasons 
    for Judgment of the Honourable Madam Justice Rowles:

[1]

The appellant appealed an order dated 29 January 2007, dismissing his 
    application for an order in the nature of
habeas corpus
with or without
certiorari
in aid.  Between the date the appeal was filed and the date 
    the appeal came on for hearing, the factual foundation for the
habeas corpus
application had ceased to exist and the relief sought on the appeal had become 
    academic.

[2]

At the conclusion of oral argument we stated our conclusion, with reasons 
    to follow, that the appeal was moot and that we would not exercise our discretion 
    in favour of hearing the appeal.  These are our reasons for reaching that 
    conclusion.

Background

[3]

The appellant is serving a four and one-half year sentence imposed 
    following his conviction for several serious criminal offences.  He was serving 
    his sentence at Mission Institution, a facility designated for offenders who 
    have been classified as a medium security risk.  On 4 October 2006, the appellant 
    was given a Notice of Involuntary Transfer Recommendation by the Correctional 
    Service of Canada (CSC) and in November 2006, he was involuntarily transferred 
    to Kent Institution, a maximum security facility (the Original Transfer Decision).

[4]

The Original Transfer Decision was based on allegations that the appellant 
    was involved in the muscling and intimidation of other inmates.

[5]

On 3 January 2007, the appellant filed his
habeas corpus
application 
    seeking an order for his return to a medium security institution.  On the 
    application, the appellant did not argue the merits of the decision to transfer 
    him; that is, he did not argue that it was an arbitrary or unreasonable decision.  
    Instead, he argued that the transfer was unlawful because it was made in a 
    manner that violated his common law right to procedural fairness and his right 
    under the
Canadian Charter of Rights and Freedoms
not to be 
    deprived of his liberty except in accordance with the principles of fundamental 
    justice.  The appellant identified the alleged non disclosure, which he contended 
    had violated his right to procedural fairness, as follows:

1.         
    By refusing to disclose detailed information about the allegations against 
    the applicant.

2.         
    By refusing to disclose the applicants scoring matrix for his new security 
    classification.

[6]

The appellants
habeus corpus
application was dismissed by Justice 
    Smart on 29 January 2007 in reasons that may be found at 2007 BCSC 248.

[7]

The appellants amended notice of appeal from the order dismissing 
    his
habeus corpus
application was filed on 19 February 2007.  After 
    the appeal had been filed, the appellant made an application for a voluntary 
    transfer from Kent Institution to Matsqui Institution, Matsqui being a medium 
    security correctional facility.  An Assessment for Decision subsequently made 
    by the CSC at Kent recommended that the appellants security classification 
    be reduced to medium and that he be voluntarily transferred to Matsqui.

[8]

On 31 May 2007, the acting warden of Kent Institution approved the 
    reduction in the appellants security classification to medium and approved 
    his transfer to Matsqui Institution (the Second Transfer Decision).  The 
    appellant was transferred to Matsqui Institution about a week later.

[9]

At about the same time the appellant's transfer to Matsqui Institution 
    was approved, the appellant's factum was filed.

[10]

The grounds of appeal, as set out in the factum, are as follows:

1.         
    Did the Learned Chambers Judge err in law by misapprehending the level of 
    disclosure procedural fairness required?

2.         
    Did the Learned Chambers Judge err in law by applying a standard of review 
    analysis to CSCs decision to withhold information from the Appellant?

3.         
    Did the Learned Chambers Judge err in fact and law with regard to the influence 
    of the scoring matrix in the security rating classification of inmates?

[11]

The relief sought is as follows:

An 
    order allowing the application and granting relief in the nature of
habeas 
    corpus
with certiorari in aid to reinstate the Appellants medium security 
    rating and to return the Appellant to a medium security institution forthwith.

[12]

A few days before the appeal was scheduled to be heard, counsel for 
    the appellant became aware for the first time that the appellant had requested 
    and had been granted a voluntary transfer to Matsqui.  The appeal was then 
    adjourned so that supplementary factums could be filed on the question of 
    whether the appeal, which then appeared to be academic, ought to be heard.

[13]

When the matter was argued before us, appellant's counsel took the 
    position that the appeal is not moot but, if it is, the court should nevertheless 
    exercise its discretion in favour of hearing the appeal.  The respondents 
    position is to the contrary on both points.

The
Borowski
analytical framework

[14]

Borowski v. Canada (Attorney 
    General)
, [1989] 1 S.C.R. 342, 
    57 D.L.R. (4
th
) 231 (cited to S.C.R.), is the leading case on the discretion 
    to hear or not to hear academic appeals.  The analytical framework in
Borowski
contemplates two stages (at 353):

The 
    approach in recent cases involves a two-step analysis.  First it is necessary 
    to determine whether the required tangible and concrete dispute has disappeared 
    and the issues have become academic.  Second, if the response to the first 
    question is affirmative, it is necessary to decide if the court should exercise 
    its discretion to hear the case.

[15]

In
Borowski
, Sopinka J. identified three factors relevant 
    to a court's exercise of discretion as to whether to hear an appeal which 
    has become academic: the presence of an adversarial context, the concern for 
    judicial economy, and the need for the court to be sensitive to its role as 
    the adjudicative branch in our political framework.  The rationalization for 
    the policy with respect to moot appeals appears in the summary of the case 
    in the Supreme Court Reports (at 345):

The 
    first rationale for the policy with respect to mootness [is] that a courts 
    competence to resolve legal disputes is rooted in the adversary system.  A 
    full adversarial context, in which both parties have a full stake in the outcome, 
    is fundamental to our legal system.  The second is based on the concern for 
    judicial economy which requires that a court examine the circumstances of 
    a case to determine if it is worthwhile to allocate scarce judicial resources 
    to resolve the moot issue.  The third underlying rationale of the mootness 
    doctrine is the need for courts to be sensitive to the effectiveness or efficacy 
    of judicial intervention and demonstrate a measure of awareness of the judiciarys 
    role in our political framework.  The Court, in exercising its discretion 
    in an appeal which is moot, should consider the extent to which each of these 
    three basic factors is present.  The process is not mechanical.  The principles 
    may not all support the same conclusion and the presence of one or two of 
    the factors may be overborne by the absence of the third, and vice versa.

Is the appeal academic?

[16]

The case authorities on when an appeal is academic or moot are summarized 
    in
Borowski
at pages 354-356 and need not be repeated here.

[17]

The writ of
habeas corpus
is a prerogative writ at common law, 
    the purpose of which is to allow the timely examination of the legality of 
    imprisonment.  In this case, the deprivation of liberty which was the subject 
    matter of the appellants
habeas corpus
application was his transfer 
    from a medium to a maximum security prison.

[18]

The appellants application for
habeas corpus
was dismissed 
    on 29 January 2007.  The appellant filed an appeal from that order but, in 
    June 2007, he was transferred back to a medium security correctional facility, 
    following a formal request he had made through the CSC.  As a result, the 
    grounds of appeal, as set out in paragraph 10 of these reasons, have become 
    academic along with the relief sought, that is, to reinstate the Appellants 
    medium security rating and to return the Appellant to a medium security institution 
    forthwith.  In other words, the
raison detre
of the
habeas corpus
application no longer exists and the appeal from the order dismissing the 
    application is moot.

Discretion to hear an academic appeal

[19]

The factors which guide the courts when considering whether to hear 
    an academic appeal were explored in
Borowski
.  The first factor, 
    which looks to the presence of an adversarial context, is grounded in the 
    way the courts resolve legal disputes.  The rationale for the policy is explained 
    by Sopinka J. at 358-59:

The first rationale for the policy and practice referred 
    to above is that a court's competence to resolve legal disputes is rooted 
    in the adversary system.  The requirement of an adversarial context is 
    a fundamental tenet of our legal system and helps guarantee that issues are 
    well and fully argued by parties who have a stake in the outcome.  It 
    is apparent that this requirement may be satisfied if, despite the cessation 
    of a live controversy, the necessary adversarial relationships will nevertheless 
    prevail.  For example, although the litigant bringing the proceeding 
    may no longer have a direct interest in the outcome, there may be collateral 
    consequences of the outcome that will provide the necessary adversarial context.  
    This was one of the factors which played a role in the exercise of this Court's 
    discretion in
Vic Restaurant Inc. v. City of Montreal
,
supra
.  
    The restaurant, for which a renewal of permits to sell liquor and operate 
    a restaurant was sought, had been sold and therefore no mandamus for a licence 
    could be given.  Nevertheless, there were prosecutions outstanding against 
    the appellant for violation of the municipal by-law which was the subject 
    of the legal challenge.  Determination of the validity of this by-law 
    was a collateral consequence which provided the appellant with a necessary 
    interest which otherwise would have been lacking.

[20]

In this case, the appellant argues that regardless of whether the relief 
    he sought by way of
habeas corpus
is now academic, the Original Transfer 
    Decision will have a collateral effect or consequences on his parole rights.

[21]

The appellants assertion that the Original Transfer Decision will 
    affect his parole does not appear to me to be well-founded.  On his
habeas 
    corpus
application, it was the appellants submission that the CSC had 
    failed to disclosure sufficient information about the foundation for the transfer 
    recommendation to allow him to respond adequately to the recommendation.  
    The alleged non-disclosure which the appellant argued had violated his right 
    to procedural fairness consisted of the refusal of the correctional authorities 
    to disclose detailed information about the allegations against him, and the 
    refusal to disclose the scoring matrix for his new security classification.

[22]

It is the substance of the appellants conduct while at Mission Institution 
    that may be relevant to parole, not whether he was transferred as a result 
    of that conduct.  A decision on the issues raised in the grounds of appeal 
    will have no impact on the records of that conduct.

[23]

The existence of the Original Transfer Decision will not have an impact 
    on parole.  As stated above, it is the substance of the conduct on which the 
    Original Transfer Decision was based that may impact parole.  That conduct, 
    and the records maintained by the CSC with respect to the appellants conduct, 
    will not be affected by a decision on the

appeal.  Rather, at most, 
    a decision in this appeal would be a finding as to the adequacy of disclosure 
    of the information and reports on which the Original Transfer Decision was 
    based.

[24]

The rationale for the second factor in
Borowski
is explained 
    in the following paragraphs of Sopinka J.s reasons at 360-61:

The second broad rationale on which the mootness doctrine 
    is based is the concern for judicial economy.  (See:  Sharpe, "Mootness, 
    Abstract Questions and Alternative Grounds:  Deciding Whether to Decide",
Charter Litigation
.)  It is an unfortunate reality that there is 
    a need to ration scarce judicial resources among competing claimants The 
    concern for judicial economy as a factor in the decision not to hear moot 
    cases will be answered if the special circumstances of the case make it worthwhile 
    to apply scarce judicial resources to resolve it.

The concern for conserving judicial resources is partially 
    answered in cases that have become moot if the court's decision will have 
    some practical effect on the rights of the parties notwithstanding that it 
    will not have the effect of determining the controversy which gave rise to 
    the action.  The influence of this factor along with that of the first 
    factor referred to above is evident in
Vic Restaurant Inc. v. City of Montreal
,
supra
.

Similarly an expenditure of judicial resources is considered 
    warranted in cases which although moot are of a recurring nature but brief 
    duration.  In order to ensure that an important question which might 
    independently evade review be heard by the court, the mootness doctrine is 
    not applied strictly.  This was the situation in
International Brotherhood 
    of Electrical Workers, Local Union 2085 v. Winnipeg Builders' Exchange
,
supra
.  The issue was the validity of an interlocutory injunction 
    prohibiting certain strike action.  By the time the case reached this 
    Court the strike had been settled.  This is the usual result of the operation 
    of a temporary injunction in labour cases.  If the point was ever to 
    be tested, it almost had to be in a case that was moot.  Accordingly, 
    this Court exercised its discretion to hear the case The mere fact, however, 
    that a case raising the same point is likely to recur even frequently should 
    not by itself be a reason for hearing an appeal which is moot.  It is 
    preferable to wait and determine the point in a genuine adversarial context 
    unless the circumstances suggest that the dispute will have always disappeared 
    before it is ultimately resolved.

[25]

This is not a case in which a decision of the court would have some 
    practical effect on the rights of the appellant apart from the controversy 
    which gave rise to the action.  Nor does the appeal concern an issue of necessarily 
    short duration that might not otherwise be decided.  This appeal was rendered 
    moot as a result of circumstances specific to the appellant.

[26]

In
Borowski
, Sopinka J. also made reference to cases 
    which raise an issue of public importance and resolution of that issue is 
    in the public interest, at 361:

There also exists a rather ill-defined basis for justifying 
    the deployment of judicial resources in cases which raise an issue of public 
    importance of which a resolution is in the public interest.  The economics 
    of judicial involvement are weighed against the social cost of continued uncertainty 
    in the law.  See
Minister of Manpower and Immigration v. Hardayal
, 
    [1978] 1 S.C.R. 470, and Kates and Barker,
supra
, at pp. 1429-1431.  
    Locke J. alluded to this in
Vic Restaurant Inc. v. City of Montreal
,
supra
, at p. 91:  "The question, as I have said, is one of general 
    public interest to municipal institutions throughout Canada."

[27]

This appeal does not raise an issue of public importance of which a 
    resolution is required in the public interest.  The grounds of appeal raise 
    process issues concerning the adequacy of the disclosure with respect to a 
    transfer decision.  The law with respect to the scope of disclosure is not 
    uncertain and a decision is not required to resolve uncertainty in the law. 
     In the circumstances, it would be a waste of scarce judicial resources to 
    decide the issues raised by this appeal.

[28]

In
Borowski
,
Sopinka J. cautioned that, in determining whether to hear a moot appeal, a 
    court ought to be sensitive to its role as the adjudicative, and not legislative, 
    branch of government.  In other words, the court ought not to supplant the 
    legislatures primary role as a law-making body and "[p]ronouncing judgments 
    in the absence of a dispute affecting the rights of the parties may be viewed 
    as intruding in the role of the legislative branch. (
at 362)

[29]

As noted earlier in these reasons, there is no longer any meaningful 
    adversarial context in this case.  Despite the lack of adversarial context, 
    the appellant is inviting this Court to make a pronouncement on the state 
    of the law.  As Sopinka, J. pointed out, such pronouncements generally are 
    inconsistent with the role of the adjudicative branch of government.

[30]

In any event, the legal principles with respect to disclosure in the 
    context of transfer decisions have now been canvassed in a number of cases 
    and appear to be well-settled.  In the circumstances, it is neither necessary 
    nor appropriate for those principles to be re-stated in this moot appeal.

[31]

In summary, the appeal from the order dismissing the appellants
habeas 
    corpus
application is academic for there is no longer a live controversy 
    between the parties.  Contrary to the submissions of the appellant, this is 
    not a case in which there are collateral consequences to the appellant riding 
    on the outcome of the appeal.

[32]

In this case, a decision on the appeal would have no practical effect 
    on the rights of the appellant and there is nothing in the circumstances of 
    the case that would prompt an exercise of discretion in favour of hearing 
    the appeal.

[33]

In the result, I would dismiss the appeal.

The Honourable Madam Justice Rowles

I 
    agree:

The 
    Honourable Madam Justice Newbury

I 
    agree:

The 
    Honourable Mr. Justice Low


